


Exhibit 10.5

 

Execution Version

 

LIMITED WAIVER AND SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS LIMITED WAIVER AND SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT (this “Amendment”) is entered into effective as of the 12th day of
April, 2013, among SOUTHCROSS ENERGY PARTNERS, L.P., a Delaware limited
partnership (the “Borrower”), WELLS FARGO BANK, N.A., a national banking
association, as the Administrative Agent (the “Administrative Agent”), and each
of the Lenders (as defined below) that has executed this Amendment (the
“Consenting Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Administrative Agent and the financial institutions
party thereto as lenders (the “Lenders”) are parties to that certain Second
Amended and Restated Credit Agreement dated as of November 7, 2012 (as amended
prior to the Second Amendment Effective Date (as defined in Section 3 of this
Amendment), the “Credit Agreement”) (unless otherwise defined herein, all terms
used herein which are defined in the Credit Agreement shall have the meanings
given such terms in the Credit Agreement, as amended hereby); and

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have made Loans to the
Borrower and provided certain other credit accommodations to the Borrower; and

 

WHEREAS, the Borrower has advised the Administrative Agent and the Lenders that
it has failed to satisfy the financial covenants set forth in Subsections
9.01(a)(i) and 9.01(c) of the Credit Agreement for the Rolling Period ending
March 31, 2013, which failure has resulted in immediate Events of Default under
Subsection 10.01(d) of the Credit Agreement (collectively, the “Specified
Defaults”);

 

WHEREAS, the Borrower has requested that (i) the Administrative Agent and the
Lenders waive the Specified Defaults and (ii) amend certain terms and provisions
of the Credit Agreement, in each case as provided in this Amendment; and

 

WHEREAS, subject to the terms and conditions set forth herein, the Consenting
Lenders have agreed to the Borrower’s requests.

 

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Administrative Agent and the Consenting Lenders hereby agree as follows:

 

SECTION 1                               Limited Waiver.  In reliance on the
representations, warranties, covenants and agreements contained in this
Amendment, and subject to and upon the terms and conditions set forth herein,
the Administrative Agent and each of the Consenting Lenders hereby waive the
Specified Defaults effective as of the Second Amendment Effective Date.  The
limited waiver contained in this Section 1 is a one-time waiver applicable
solely to the Specified Defaults, which are limited to the Rolling Period ending
March 31, 2013, but to no other Default or Event of Default.  Nothing contained
in this Section 1 shall be deemed a consent to or waiver of, or a

 

--------------------------------------------------------------------------------


 

commitment or obligation on the part of the Administrative Agent or the Lenders
to any future consent to or waiver of, any other action or inaction on the part
of the Borrower or any other Credit Party that constitutes (or would constitute)
a violation of or departure from any covenant, condition or other obligation of
the Credit Parties under the Credit Agreement and the other Loan Documents. 
Neither the Lenders nor the Administrative Agent shall be obligated to grant any
future waivers or consents with respect to any provision of the Credit Agreement
or any other Loan Document.  Any further waivers or consents must be
specifically agreed to in writing in accordance with Section 12.02 of the Credit
Agreement.

 

SECTION 2                               Amendments.  In reliance on the
representations, warranties, covenants and agreements contained in this
Amendment, and subject to the satisfaction of each condition precedent set forth
in Section 3 hereof, the Credit Agreement shall be amended effective as of the
Second Amendment Effective Date in the manner provided in this Section 2.

 

2.1                               Deleted Definition.  Section 1.02 of the
Credit Agreement shall be amended by deleting the definition of “Permitted Notes
Covenant Option” contained therein.

 

2.2                               Restated Definitions.  Each of the following
definitions set forth in Section 1.02 of the Credit Agreement shall be amended
and restated in its entirety as follows:

 

“Annualized Consolidated EBITDA” means, with respect to each Rolling Period
ending on or prior to December 31, 2013, the sum of (a) the product of (i) the
Borrower’s Consolidated Unadjusted EBITDA for such Rolling Period multiplied by
(ii) the factor set forth for such Rolling Period in the grid below plus (b) the
aggregate Specified Projects EBITDA Adjustments for In Process Specified
Projects as calculated on the last day of such Rolling Period plus (c) any
amounts added to Consolidated Net Income in the calculation of Consolidated
EBITDA for such Rolling Period pursuant to clauses (v), (vi), (vii), (viii) and
(ix) of the definition of Consolidated EBITDA:

 

Rolling Period Ending

 

Factor

September 30, 2013

 

2

December 31, 2013

 

4/3

 

“Annualized Consolidated Interest Expense” means, for each Rolling Period ending
on or prior to December 31, 2013, the product of (a) the Borrower’s actual
Consolidated Interest Expense for such Rolling Period multiplied by (b) the
factor set forth for such Rolling Period in the grid below:

 

Rolling Period Ending

 

Factor

 

September 30, 2013

 

2

 

December 31, 2013

 

4/3

 

 

2

--------------------------------------------------------------------------------


 

“Availability Block” means, (a) at any time prior to the Borrower’s exercise of
the Target Leverage Option, an amount equal to (x) $100,000,000 minus (y) the
dollar amount of immediately available funds on deposit in the GP Cash
Collateral Account at such time minus (z) the sum of (i) the LC Exposure at such
time (as determined after giving effect to the issuance, amendment, renewal or
extension of any Letter of Credit for which such request is being made and in
connection with which the Availability Block is being calculated for the
purposes of Section 2.07(a) or Section 2.07(b)) plus (ii) the aggregate amount
of all LC Disbursements that have been reimbursed by or on behalf of the
Borrower with the proceeds of an ABR Borrowing made after the First Amendment
Effective Date at such time, and (b) at any time from and after the Borrower’s
exercise of the Target Leverage Option, an amount equal to zero ($0.00).

 

“Collateral” means any and all Property of the Loan Parties or any other Person
that is secured by a Lien under one or more Security Instruments.

 

“Consolidated Interest Coverage Ratio” means, for any period of determination,
the ratio of (a) Consolidated EBITDA (or Annualized Consolidated EBITDA, in the
case of the Rolling Periods ending on or prior to December 31, 2013) divided by
(b) Consolidated Interest Expense (or Annualized Consolidated Interest Expense,
in the case of Rolling Periods ending on or prior to December 31, 2013).

 

“Consolidated Senior Secured Leverage Ratio” means, for any period of
determination, the ratio of Consolidated Senior Secured Indebtedness as of the
last day of the fiscal quarter for which such determination is being made
divided by Consolidated EBITDA (or Annualized Consolidated EBITDA, in the case
of the Rolling Periods ending on or prior to December 31, 2013) for the Rolling
Period ending on the last day of such fiscal quarter.

 

“Consolidated Total Leverage Ratio” means, for any period of determination, the
ratio of (a) Consolidated Total Funded Indebtedness as of the last day of the
fiscal quarter for which such determination is being made divided by
(b) Consolidated EBITDA (or Annualized Consolidated EBITDA, in the case of the
Rolling Periods ending on or prior to December 31, 2013) for the Rolling Period
ending on the last day of such fiscal quarter.

 

“Consolidated Unadjusted EBITDA” means, for any period of determination,
Consolidated EBITDA prior to giving effect to (a) any amounts added to
Consolidated Net Income in the calculation of Consolidated EBITDA pursuant to
clauses (v), (vi), (vii), (viii) and (ix) of the definition of Consolidated
EBITDA, and (b) any Specified Projects EBITDA Adjustments for In Process
Specified Projects for such period.

 

“LC Sublimit” means, at any time, $50,000,000.

 

3

--------------------------------------------------------------------------------


 

“Rolling Period” means (a) for each of the fiscal quarters ending on June 30,
2013, September 30, 2013, and December 31, 2013, the period commencing on
April 1, 2013 and ending on the last day of such fiscal quarter, and (b) for the
fiscal quarter ending on March 31, 2014 and for each subsequent fiscal quarter,
the period of four (4) consecutive fiscal quarters ending on the last day of
such fiscal quarter.

 

2.3                               Additional Definitions.  Section 1.02 of the
Credit Agreement shall be amended to add thereto in alphabetical order the
following defined terms:

 

“Adjusted Consolidated Total Leverage Ratio” means, for any period of
determination, the ratio of (a) an amount equal to the difference of
(x) Consolidated Total Funded Indebtedness as of the last day of the fiscal
quarter for which such determination is being made, minus (y) the dollar amount
of funds on deposit in the GP Cash Collateral Account as of the last day of the
fiscal quarter for which such determination is being made (which, for the
avoidance of doubt, shall exclude any Equity Cure Amount deposited therein to
cure a Financial Covenant Default occurring on such day) divided by
(b) Consolidated EBITDA (or Annualized Consolidated EBITDA, in the case of the
Rolling Periods ending on or prior to December 31, 2013) for the Rolling Period
ending on the last day of such fiscal quarter.

 

“Equity Cure Amount” means, with respect to any Equity Cure Test Date (subject
to the proviso at the end of this definition), an amount equal to the quotient
of:

 

(a)                                 an amount equal to the difference of:

 

(i)                                     the difference of (x) Consolidated Total
Funded Indebtedness as of such Equity Cure Test Date, minus (y) the dollar
amount of funds on deposit in the GP Cash Collateral Account as of such Equity
Cure Test Date (which, for the avoidance of doubt, shall exclude any Equity Cure
Amount deposited therein to cure the Financial Covenant Default occurring on
such Equity Cure Test Date); minus

 

(ii) an amount equal to the product of (x) Annualized Consolidated EBITDA for
the Rolling Period ending as of such Equity Cure Test Date, multiplied by
(y) the maximum Adjusted Consolidated Total Leverage Ratio set forth in the grid
contained in Section 9.01(a)(i)(B) for the Rolling Period ending on such Equity
Cure Test Date; divided by

 

(b)                                 4.5;

 

provided, however, that, if the “Equity Cure Amount” is being calculated in
connection with the Borrower’s exercise of the Equity Cure Right with respect to
a Financial Covenant Default resulting from the Borrower’s failure to satisfy
the

 

4

--------------------------------------------------------------------------------


 

requirements of Section 9.01(d), then the “Equity Cure Amount” shall be an
amount equal to the difference of (x) $9,000,000 minus (y) the Borrower’s
Consolidated EBITDA for the fiscal quarter ending June 30, 2013.

 

“Equity Cure Notice” has the meaning set forth in Section 9.01(e)(i).

 

“Equity Cure Right” has the meaning set forth in Section 9.01(e).

 

“Equity Cure Rollover Amount” means, with respect to any Equity Cure Amount
deposited in the GP Cash Collateral Account pursuant to Section 9.01(e)(ii) in
connection with the Borrower’s exercise of the Equity Cure Right (subject to the
proviso set forth at the end of this definition), the lesser of:

 

(a)                                 such Equity Cure Amount; and

 

(b)                                 an amount equal to the difference of:

 

(i)                                     an amount equal to the quotient of:

 

(A)                               the difference of (x) Consolidated Total
Funded Indebtedness as of the Equity Cure Test Date, minus (y) the dollar amount
of funds on deposit in the GP Cash Collateral Account as of the Equity Cure Test
Date (which, for the avoidance of doubt, shall exclude any Equity Cure Amount
deposited with respect to the Financial Covenant Default occurring on such
Equity Cure Test Date); divided by

 

(B)                               the maximum Adjusted Consolidated Total
Leverage Ratio set forth in the grid contained in Section 9.01(a)(i)(B) for the
Rolling Period ending on such Equity Cure Test Date; minus

 

(ii)                                  an amount equal to the quotient of:

 

(A)                               the difference of (x) Consolidated Total
Funded Indebtedness as of the Equity Cure Test Date, minus (y) the dollar amount
of funds on deposit in the GP Cash Collateral Account as of the Equity Cure Test
Date (which, for the avoidance of doubt, shall exclude any Equity Cure Amount
deposited with respect to the Financial Covenant

 

5

--------------------------------------------------------------------------------


 

Default occurring on such Equity Cure Test Date); divided by

 

(B)                               the sum of (x) the maximum Adjusted
Consolidated Total Leverage Ratio set forth in the grid contained in
Section 9.01(a)(i)(B) for the Rolling Period ending on such Equity Cure Test
Date plus (y) 0.50;

 

provided, however, that if such “Equity Cure Rollover Amount” is being
calculated in connection with the Borrower’s exercise of the Equity Cure Right
with respect to a Financial Covenant Default resulting from the Borrower’s
failure to satisfy the requirements of Section 9.01(d), then the “Equity Cure
Rollover Amount” with respect to such Equity Cure Test Date shall be an amount
equal to the Equity Cure Amount for Equity Cure Test Date.

 

“Equity Cure Test Date” has the meaning set forth in Section 9.01(e)(i).

 

“Equity Funded Capital Expenditure Amount” has the meaning set forth in
Section 9.23(b).

 

“Financial Covenant Default” has the meaning set forth in Section 9.01(e).

 

“Growth Capital Expenditures” means all Capital Expenditures other than
Maintenance Capital Expenditures.

 

“Initial Equity Amount” means $40,000,000.

 

“Initial Equity Contribution” has the meaning set forth in Section 8.20(a).

 

“Initial Equity Contribution Date” has the meaning set forth in Section 8.20(a).

 

“Initial Equity Proceeds” has the meaning set forth in Section 8.20(a).

 

“Maintenance Capital Expenditures” means all Capital Expenditures that are, at
the time such Capital Expenditures are incurred, (a) made to maintain long term
operating income or operating capacity of the Loan Parties, including Capital
Expenditures for routine equipment and pipeline maintenance or replacement due
to obsolescence.  For the purposes of this definition, “long term” generally
refers to a period of not less than twelve (12) months, or (b) required to be
made by the Borrower or any other Loan Party under applicable law.

 

“Qualified Equity Securities” means any Equity Interests in the Borrower (other
than Disqualified Capital Stock) that meet each of the following conditions:

 

6

--------------------------------------------------------------------------------


 

(a) such Equity Interests do not provide for any required periodic cash payments
to the holder thereof prior to the Borrower’s exercise of the Target Leverage
Option (other than with respect to “General Partnership Units” under and as
defined in the Partnership Agreement issued to the General Partner pursuant to
Section 5.2(b) of the Partnership Agreement to the extent necessary to maintain
the General Partner’s percentage interests in the Borrower; provided that any
cash payments received by the General Partner in respect of such Equity
Interests are deposited in the GP Cash Collateral Account); and

 

(b) such Equity Interests do not provide for any dividends or distributions to
the holder thereof, other than dividends or other distributions payable solely
in additional shares of Equity Interests (other than Disqualified Capital Stock)
in the Borrower, prior to the Borrower’s exercise of the Target Leverage Option
(other than with respect to “General Partnership Units” under and as defined in
the Partnership Agreement issued to the General Partner pursuant to
Section 5.2(b) of the Partnership Agreement to the extent necessary to maintain
the General Partner’s percentage interests in the Borrower; provided that any
cash payments received by the General Partner in respect of such Equity
Interests are deposited in the GP Cash Collateral Account).

 

“Required Equity Amount” means the Initial Equity Amount, the aggregate amount
of all Equity Cure Amounts, or the Subsequent Equity Amount, as applicable.

 

“Required Equity Contribution” means, the Initial Equity Contribution or the
Subsequent Equity Contribution, as applicable.

 

“Required Equity Contribution Date” means any Initial Equity Contribution Date
or Subsequent Equity Contribution Date, as applicable.

 

“Required Equity Proceeds” means the Initial Equity Proceeds or the Subsequent
Equity Proceeds, as applicable.

 

“Second Amendment” means that certain Limited Waiver and Second Amendment to
Second Amended and Restated Credit Agreement dated April 12, 2013, entered into
by and among the Borrower, the Administrative Agent, and the Lenders party
thereto.

 

“Second Amendment Effective Date” has the meaning assigned to such term in the
Second Amendment.

 

“Southcross Holdings” means Southcross Energy LLC, a Delaware limited liability
company.

 

“Subsequent Equity Amount” means:

 

7

--------------------------------------------------------------------------------


 

(a)                                 if the Subsequent Equity Contribution Test
is satisfied, an amount equal to the sum of:

 

(i)                                     the aggregate amount of all Equity Cure
Amounts deposited into the GP Cash Collateral Account pursuant to
Section 9.01(e)(ii); plus

 

(ii)                                  the Equity Funded Capital Expenditure
Amount; and

 

(b)                                 if the Subsequent Equity Contribution Test
is not satisfied, an amount equal to the lesser of:

 

(i)                                     an amount equal to 100% of the funds on
deposit in the GP Cash Collateral Account on the last Subsequent Equity
Contribution Date (without giving effect to any disbursements from the GP Cash
Collateral Account required to be made with respect to the Subsequent Equity
Contribution); and

 

(ii)                                  an amount equal to the sum of the
following:

 

(A)                               an amount equal to the difference of:

 

(1)                                 the quotient of (x) Consolidated Total
Funded Indebtedness as of June 30, 2014; divided by (y) 4.50; minus

 

(2)                                 Consolidated EBITDA for the Rolling Period
ending June 30, 2014; plus

 

(B)                               the amount calculated in accordance with
clause (a) of this definition.

 

“Subsequent Equity Contribution” has the meaning set forth in Section 8.20(b).

 

“Subsequent Equity Contribution Date” has the meaning set forth in
Section 8.20(b).

 

“Subsequent Equity Contribution Test” means a test that is satisfied if the
Consolidated Total Leverage Ratio for the Rolling Period ending June 30, 2014
(calculated without adding any Equity Cure Amounts or Equity Cure Rollover
Amounts in the calculation of Consolidated EBITDA) is not greater than 4.50 to
1.00.

 

8

--------------------------------------------------------------------------------


 

“Subsequent Equity Proceeds” has the meaning set forth in Section 8.20(b).

 

“Target Leverage Date” means the date that is five (5) Business Days after each
of the following conditions is satisfied:

 

(a)                                 the Target Leverage Test is satisfied as of
the most recent Target Leverage Test Date; and

 

(b)                                 the Administrative Agent has received a
certificate from a Financial Officer of the Borrower in accordance with
Section 8.01(d), which certificate shall include calculations of the Target
Leverage Ratio in form and substance satisfactory to the Administrative Agent.

 

“Target Leverage Option” means a one-time option of the Borrower, which option
shall be exercisable only after the occurrence of the Target Leverage Date, to
elect (by delivering irrevocable written notice to the Administrative Agent of
such election) the application of the covenants set forth in
Section 9.01(a)(i)(A).

 

“Target Leverage Ratio” means, as of any Target Leverage Test Date, the ratio of
(a) an amount equal to (i) Consolidated Total Funded Indebtedness as of such
Target Leverage Test Date (calculated after giving effect to any mandatory
prepayments made on such date pursuant to Section 3.04(b)), minus (ii) the
dollar amount of funds on deposit in the GP Cash Collateral Account on such
Target Leverage Test Date (after giving effect to any disbursements from the GP
Cash Collateral Account made on such date), divided by (b) Consolidated EBITDA
(or Annualized Consolidated EBITDA, in the case of Rolling Periods ending on or
prior to December 31, 2013) for the most recently ended Rolling Period for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 8.01(a) or (b) (which, for the avoidance of doubt, shall be calculated
without adding any Equity Cure Amounts or any Equity Cure Rollover Amounts
thereto).

 

“Target Leverage Test” means, as of any Target Leverage Test Date, a test with
respect to the Target Leverage Ratio that is satisfied if either of the
following conditions is met:

 

(a)                                 the Target Leverage Ratio calculated as of
such Target Leverage Test Date is not more than 4.25 to 1.00; or

 

(b)                                 (A) the Target Leverage Ratio calculated as
of such Target Leverage Test Date is not more than 4.50 to 1.00, and (B) the
Target Leverage Ratio calculated as of the last day of the Rolling Period
immediately preceding the Rolling Period used in the calculation of the Target
Leverage Ratio referred to in the foregoing subclause (A) of this definition is
not more than 4.50 to 1.00.

 

9

--------------------------------------------------------------------------------


 

“Target Leverage Test Date” means (a) the last day of each fiscal quarter
commencing with the fiscal quarter ending June 30, 2013 ending on or prior to
the Borrower’s exercise of the Target Leverage Option, and (b) at the election
of the Borrower, any date on which the Borrower issues Equity Interests (other
than Qualified Equity Securities issued in connection with any Required Equity
Contribution).

 

2.4                               Amendment to Definition of Applicable Margin. 
The definition of “Applicable Margin” set forth in Section 1.02 of the Credit
Agreement shall be amended as follows:

 

(a)                                 The first sentence of the definition of
“Applicable Margin” set forth in Section 1.02 of the Credit Agreement shall be
amended by inserting the parenthetical “(subject to the proviso in the last
paragraph of this definition)” immediately after the phrase “in the grid below”
contained therein; and

 

(b)                                 The proviso contained in first sentence of
the last paragraph of the definition of “Applicable Margin” set forth in
Section 1.02 of the Credit Agreement shall be amended and restated in its
entirety as follows:

 

provided, however, that (x) if at any time the Borrower fails to deliver any
financial statements or a compliance certificate required by Sections 8.01(a),
(b) or (d), as applicable, then the “Applicable Margin” means the rate per annum
set forth on the grid when the Consolidated Total Leverage Ratio is at its
highest level,(y) for the period from the Effective Date until March 31, 2013,
the Consolidated Total Leverage Ratio shall, for purposes of this definition, be
deemed to be greater than or equal to 4.50 to 1.00, and (z) for the period from
April 1, 2013 until the date on which the financial statements and compliance
certificate required pursuant to Sections 8.01(a), (b) and/or (d), as
applicable, are delivered to the Administrative Agent for the period ending on
the last day of the fiscal quarter in which the Borrower exercises the Target
Leverage Option, “Applicable Margin” means, for any day, (i) 4.50% per annum
with respect to Eurodollar Loans, (ii) 3.50% per annum with respect to ABR Loans
and (iii) 0.500% per annum with respect to the Commitment Fee Rate

 

2.5                               Amendments to Definition of Consolidated
EBITDA.  The definition of “Consolidated EBITDA” set forth in Section 1.02 of
the Credit Agreement shall be amended as follows:

 

(a)                                 Clause (b) of the definition of
“Consolidated EBITDA” set forth in Section 1.02 of the Credit Agreement shall be
amended by amending and restating clause (iv) thereof as follows:

 

(iv) amortization (including amortization of equity compensation expenses),
depreciation and other noncash nonrecurring items during such period,

 

10

--------------------------------------------------------------------------------

 

(b)                                 Clause (b) of the definition of
“Consolidated EBITDA” set forth in Section 1.02 of the Credit Agreement shall be
further amended by (i) deleting the word “and” immediately before sub-clause
“(v)” thereof, and (ii) inserting the following new clauses “(vi)”, “(vii)” and
“(viii)” and “(ix)” immediately before the word “plus” at the end of such clause
(b):

 

(vi) nonrecurring cash expenses for employee severance, employee relocation and
employee hiring costs incurred during such period, (vii) nonrecurring cash
expenses for accounting and reorganization costs incurred during such period in
an aggregate amount not to exceed $750,000 in any Rolling Period, (viii) fees,
costs and expenses incurred in connection with the negotiation, documentation,
closing and consummation of the Second Amendment in an aggregate amount not to
exceed $2,000,000, and (ix) nonrecurring cash expenses for insurance deductible
costs incurred during such period,

 

(c)                                  Clause (c) of the definition of
“Consolidated EBITDA” set forth in Section 1.02 of the Credit Agreement shall be
amended by inserting the following immediately before the phrase “the aggregate
Specified Projects EBITDA Adjustments during such period” contained therein:

 

any Equity Cure Rollover Amount in such period, plus (d)

 

2.6                               Amendment to Definition of Material
Acquisition.  Clause (b) of the definition of “Material Acquisition” set forth
in Section 1.02 of the Credit Agreement shall be amended and restated in its
entirety as follows:

 

(b)                                 such acquisition occurs prior to the
incurrence of Permitted Notes Indebtedness by the Borrower and/or any of its
Subsidiaries; and

 

2.7                               Amendment to Definition of Permitted
Acquisition.  The definition of “Permitted Acquisition” set forth in
Section 1.02 of the Credit Agreement shall be amended by inserting the phrase “,
in each case made after the Borrower’s exercise of the Target Leverage Option
and” immediately before the phrase “meeting each of the following conditions”
contained in such definition.

 

2.8                               Amendment to Definition of Permitted Notes
Indebtedness.  The definition of “Permitted Notes Indebtedness” set forth in
Section 1.02 of the Credit Agreement shall be amended by inserting the phrase
“after the Borrower’s exercise of the Target Leverage Option” immediately before
the semicolon contained in such definition.

 

2.9                               Amendment to Definition of Specified Projects
EBITDA Adjustment.  The first sentence of the definition of “Specified Projects
EBITDA Adjustment” set forth in Section 1.02 of the Credit Agreement shall be
amended by deleting the reference to ‘September 30, 2013” contained therein and
inserting a reference to “December 31, 2013” in lieu thereof.

 

2.10                        Amendment to Pro Forma Compliance Provision.  The
second sentence of Subsection 1.05(c) of the Credit Agreement shall be amended
and restated in its entirety as follows:

 

11

--------------------------------------------------------------------------------


 

For the purposes of the definition of “Permitted Note Indebtedness” and the
definition of “Permitted Acquisition” (but only in the event that such Permitted
Acquisition is a Material Acquisition), the covenants (and levels thereof) that
must be complied with are those set forth in Sections 9.01(a)(ii), 9.01(b), and
9.01(c).

 

2.11                        Amendments to Mandatory Prepayment Provisions. 
Subsection 3.04(b) of the Credit Agreement shall be amended as follows:

 

(a)                                 Clause (ii) of Subsection 3.04(b) of the
Credit Agreement shall be amended by inserting the phrase “for any Asset Sale
made after the Borrower’s exercise of the Target Leverage Option” immediately
after the phrase “provided, however, that” contained therein.

 

(b)                                 Clause (iii) of Subsection 3.04(b) of the
Credit Agreement shall be amended by inserting the phrase “for any Recovery
Event that occurs after the Borrower’s exercise of the Target Leverage Option”
immediately after the phrase “provided, however, that” contained therein.

 

(c)                                  Subsection 3.04(b) of the Credit Agreement
shall be amended by (i) renumbering clause “(iv)” thereof as clause “(v)”,
(ii) renumbering clause “(v)” thereof as clause “(vi)”, (iii) deleting the
references to “Section 3.04(b)(iv)” contained in clauses “(ii)” and “(iii)”
thereof and inserting references to “Section 3.04(b)(v)” in lieu thereof, and
(iv) inserting the following new clause “(iv)” in appropriate numerical order:

 

(iv)                              On each Required Equity Contribution Date
contemporaneously with the consummation of the relevant Required Equity
Contribution, 100% of the Required Equity Proceeds with respect to such Required
Equity Contribution shall be applied by the Borrower as a mandatory repayment in
accordance with the requirements of Section 3.04(b)(v).

 

2.12                        Amendments to Financial Statements Covenants. 
Section 8.01 of the Credit Agreement shall be amended as follows:

 

(a)                                 Clause (d) of Section 8.01 of the Credit
Agreement shall be amended and restated in its entirety as follows:

 

(d)                                 Certificate of Financial Officer —
Compliance.

 

(i)                                     Concurrently with any delivery of
financial statements required pursuant to Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D-2
hereto (A) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (B) setting forth reasonably detailed calculations
demonstrating compliance with Section 9.01, including, without limitation,
(i) reasonably detailed calculations of the Specified Projects EBITDA Adjustment
for each Specified Project (including a reasonably detailed summary of the terms
of the applicable customer contracts

 

12

--------------------------------------------------------------------------------


 

relating to such calculation), each Specified Project’s Scheduled Completion
Date, and each Specified Project’s Projected Capacity (and, if applicable, any
changes to such Projected Capacity and supporting information as required), and
(ii) calculations of Consolidated Total Leverage Ratio (whether or not the
Target Leverage Date has occurred and whether or not the Borrower has exercised
the Target Leverage Option), (C) stating whether any change in GAAP or in the
application thereof has occurred since the date of the financial statements
referred to in Section 7.04 and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate,
(D) attaching reports setting forth the processing volumes for the periods
covered by such financial statements, (E) certifying as to whether the Target
Leverage Test has been satisfied and setting forth reasonably detailed
calculations of the Target Leverage Ratio if such certificate is being delivered
on a Target Leverage Test Date, and (F) in the case of such financial statements
for the period ending June 30, 2014, setting forth reasonably detailed
calculations of the Consolidated Total Leverage Ratio in accordance with the
definition of “Subsequent Equity Contribution Test” (separately from and in
addition to any calculation of the Consolidated Total Leverage Ratio required
for the purpose of determining compliance with Section 9.01(a)); and

 

(ii)                                  at the election of the Borrower on any
Required Equity Contribution Date or any other date on which the Borrower issues
Equity Interests, as applicable, a certificate of a Financial Officer certifying
as to whether the Target Leverage Test has been satisfied as of such Target
Leverage Test Date and setting forth reasonably detailed calculations of the
Target Leverage Ratio.

 

(b)                                 Section 8.01 of the Credit Agreement shall
be amended by (i) renumbering subsection “(n)” thereof as subsection “(o)” and
(ii) inserting the following new subsection “(n)” in alphabetical order:

 

(n)                                 Monthly Financial Statements.  As soon as
available, but in any event within thirty (30) calendar days after the end of
each calendar month that is not the last calendar month in a fiscal quarter or a
fiscal year, its unaudited consolidated balance sheet and related statement of
operations reflecting results of operations as of the end of and for such
calendar month and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or in the case of the balance sheet, as of the end of) the previous
fiscal year, together with reports setting forth the processing volumes during
such calendar month and the then elapsed portion of the fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and the results of operations of the Borrower
and its Consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal quarter-end or year-end
adjustments, as the case may be, and the absence of footnotes.

 

13

--------------------------------------------------------------------------------


 

2.13                        Addition of Equity Issuance Covenant.  Article VIII
of the Credit Agreement shall be amended by inserting the following as new
“Section 8.20” immediately after Section 8.19 thereof:

 

Section 8.20                             Required Equity Issuances.

 

(a)                           Initial Equity Contribution.  Prior to June 30,
2013, the Borrower shall issue Qualified Equity Securities in one or more
transactions (the date of each such issuance, an “Initial Equity Contribution
Date”) to the General Partner and/or Southcross Holdings for cash consideration
(such issuances, collectively, the “Initial Equity Contribution”), which
issuances shall result in the Borrower receiving cash proceeds on or prior to
the June 30, 2013 in an aggregate amount of no less than the Initial Equity
Amount (such proceeds, the “Initial Equity Proceeds”).

 

(b)                           Subsequent Equity Contribution.  Prior to
August 31, 2014, the Borrower shall issue Qualified Equity Securities in one or
more transactions (the date of each such issuance, a “Subsequent Equity
Contribution Date”) to the General Partner and/or Southcross Holdings for cash
consideration (such issuances, collectively, the “Subsequent Equity
Contribution”), which issuances shall result in the Borrower receiving cash
proceeds on or prior to August 31, 2014 in an aggregate amount equal to the
Subsequent Equity Amount (such proceeds, if any, the “Subsequent Equity
Proceeds”).

 

Concurrently with any issuance of Equity Interests in the Borrower pursuant to
this Section 8.20, the Borrower shall furnish the Administrative Agent with
(A) written notice informing the Administrative Agent that such issuance has
been completed, (B) a certificate of a Financial Officer of the Borrower, in
form and substance satisfactory to the Administrative Agent, certifying as to
the aggregate amount of cash proceeds received by or on behalf of the Borrower
in connection with such issuance, (C) fully executed and assembled copies of the
material agreements and documents governing such issuance, and (D) such other
information, documents or agreements relating to such issuance as the
Administrative Agent may reasonably request.

 

2.14                        Addition of Post-Closing GP Cash Collateral
Covenant.  Article VIII of the Credit Agreement shall be amended by inserting
the following as new “Section 8.21” immediately after new Section 8.20 thereof:

 

Section 8.21                             Post-Closing Deposit of GP Cash
Collateral.  On or prior to April 22, 2013, the Borrower shall cause the General
Partner to deposit $24,200,000 in immediately available funds into the GP Cash
Collateral Account (which funds shall be above and in addition to the amount on
deposit in the GP Cash Collateral Account prior to such date and shall not be
netted or credited against any other amounts required or permitted to be
deposited or maintained in the GP Cash Collateral Account pursuant to
Section 9.01(e)(ii) or 9.23 or any

 

14

--------------------------------------------------------------------------------


 

other terms or conditions of this Agreement or any other Loan Document), and,
after giving effect to such deposit, the GP Cash Collateral Account shall have a
balance of at least $34,200,000 in immediately available funds (without giving
effect to any amounts deposited therein pursuant to Sections 9.01(e)(ii) or
9.23).

 

2.15                        Amendments to Financial Covenants.  Section 9.01 of
the Credit Agreement shall be amended and restated in its entirety as follows:

 

Section 9.01                             Financial Covenants.

 

(a)                                 Consolidated Total Leverage Ratio.

 

(i)                                     Prior to the incurrence by the Borrower
and/or any of its Subsidiaries of Permitted Notes Indebtedness:

 

(A)                               if the Borrower has exercised the Target
Leverage Option thereof prior to the first day of such fiscal quarter, the
Borrower will not, as of the last day of any fiscal quarter commencing with the
fiscal quarter ending September 30, 2013, permit its Consolidated Total Leverage
Ratio to exceed the ratio set forth in the grid below for the corresponding
Rolling Period:

 

Rolling Period Ending

 

Maximum
Consolidated Total
Leverage Ratio

September 30, 2013

 

4.75 to 1.00

December 31, 2013 and thereafter

 

4.50 to 1.00

 

and

 

(B)                               if the Borrower has not exercised the Target
Leverage Option prior to the first day of such fiscal quarter, the Borrower will
not, as of the last day of any fiscal quarter commencing with the fiscal quarter
ending September 30, 2013, permit its Adjusted Consolidated Total Leverage Ratio
to exceed the ratio set forth in the grid below for the corresponding Rolling
Period:

 

Rolling Period Ending

 

Maximum Adjusted
Consolidated Total
Leverage Ratio

September 30, 2013

 

7.25 to 1.00

December 31, 2013

 

6.75 to 1.00

March 31, 2014

 

6.25 to 1.00

June 30, 2014

 

5.25 to 1.00

September 30, 2014

 

5.00 to 1.00

December 31, 2014

 

4.75 to 1.00

 

15

--------------------------------------------------------------------------------


 

Rolling Period Ending

 

Maximum Adjusted
Consolidated Total
Leverage Ratio

March 31, 2015 and thereafter

 

4.50 to 1.00

 

; provided, that upon the Borrower closing a Material Acquisition after the
Borrower’s exercise of the Target Leverage Option, the Borrower may elect (by
delivering written notice of such election to the Administrative Agent on the
closing date of such Material Acquisition) for the Rolling Period ending on the
last day of the fiscal quarter in which such acquisition occurs and for the
immediately following two Rolling Periods to increase the maximum Consolidated
Total Leverage Ratio that is permitted to 5.00 to 1.00; provided, further, that
the Borrower is not permitted to make more than one such election in any period
of four consecutive fiscal quarters;

 

(ii)                                  From and after the incurrence by the
Borrower and/or any of its Subsidiaries of Permitted Notes Indebtedness, the
Borrower will not, as of the last day of each fiscal quarter then remaining
during the term of this Agreement, permit its Consolidated Total Leverage Ratio
to exceed 5.25 to 1.00.

 

(b)                                 Consolidated Senior Secured Leverage Ratio. 
From and after the incurrence by the Borrower and/or any of its Subsidiaries of
Permitted Notes Indebtedness, the Borrower will not, as of the last day of each
fiscal quarter then remaining during the term of this Agreement, permit its
Consolidated Senior Secured Leverage Ratio to exceed 3.50 to 1.00.

 

(c)                                  Consolidated Interest Coverage Ratio.  The
Borrower will not, as of the last day of any fiscal quarter commencing with the
fiscal quarter ending September 30, 2013, permit its Consolidated Interest
Coverage Ratio to be less than the ratio set forth in the grid below for the
corresponding Rolling Period:

 

Rolling Period Ending

 

Minimum
Consolidated Interest
Coverage Ratio

September 30, 2013

 

2.25 to 1.00

December 31, 2013

 

2.25 to 1.00

March 31, 2014 and thereafter

 

2.50 to 1.00

 

(d)                                 Minimum Consolidated EBITDA.  The Borrower
will not permit the Consolidated EBITDA of the Borrower and its Consolidated
Subsidiaries for the fiscal quarter ending June 30, 2013 to be less than
$9,000,000.

 

(e)                                  Borrower’s Right to Cure.  Notwithstanding
anything to the contrary contained in this Section 9.01, in the event that the
Borrower fails to

 

16

--------------------------------------------------------------------------------


 

comply with the requirements of clauses (a), (b), (c) and/or (d) of this
Section 9.01 as of the last day of any fiscal quarter ending on or prior to
December 31, 2013 (such event, a “Financial Covenant Default”), then the
Borrower shall have the right to cure any such Financial Covenant Default (such
right, the “Equity Cure Right”) subject to the following terms and conditions:

 

(i)                                     The Borrower shall deliver to the
Administrative Agent irrevocable written notice of its intent to exercise the
Equity Cure Right (an “Equity Cure Notice”) no later than ten (10) calendar days
after the date on which financial statements and a compliance certificate as of
and for the period ending on the last day (such last day, the “Equity Cure Test
Date”) of the fiscal quarter for which such Financial Covenant Default occurred
are required to be delivered pursuant to Sections 8.01(a), (b), and (d), as
applicable.  The Equity Cure Notice shall set forth the calculation of the
applicable Equity Cure Amount and be certified by a Financial Officer of the
Borrower.

 

(ii)                                  No later than five (5) calendar days after
receipt by the Administrative Agent of an Equity Cure Notice the Borrower shall
cause the General Partner and/or Southcross Holdings, as applicable, to deposit
immediately available funds into the GP Cash Collateral Account (which funds
shall be above and in addition to the amount on deposit in the GP Cash
Collateral Account prior to the Equity Cure Test Date and shall not be netted or
credited against any other amounts required or permitted to be deposited or
maintained in the GP Cash Collateral Account pursuant to Sections 8.21 or 9.23
or any other terms or conditions of this Agreement or any other Loan Document)
in a dollar amount equal to the Equity Cure Amount.

 

(iii)                               The Equity Cure Right shall not be exercised
more than two (2) times.

 

(iv)                              From the date on which financial statements
and a compliance certificate as of and for the period ending on the Equity Cure
Test Date are required to be delivered pursuant to Sections 8.01(a), (b), and
(d), as applicable, until the earliest of (A) five (5) calendar days after
receipt by the Administrative Agent of an Equity Cure Notice or (B) the date on
which the Administrative Agent is notified by the Borrower that immediately
available funds in an amount equal to the Equity Cure Amount will not be
deposited by the General Partner and/or Southcross Holdings into the GP Cash
Collateral Account, the applicable Financial Covenant Default shall constitute
an Event of Default for all purposes under this Agreement, but neither the
Administrative Agent nor any Lender shall impose default interest, accelerate
the Secured Obligations, terminate the Commitments or exercise any enforcement
remedy against any Credit Party or any of their respective Property, in each
case solely with respect to such Financial Covenant Default.  Notwithstanding
anything to the contrary in this Section

 

17

--------------------------------------------------------------------------------


 

9.01(e)(iv) the Administrative Agent and the Lenders shall be entitled to
exercise any of their respective rights and remedies under this Agreement and
under applicable law to the extent that any other Event of Default (other than
the applicable Financial Covenant Default) has occurred and is continuing.

 

(v)                                 Upon the timely deposit by the General
Partner and/or Southcross Holdings of immediately available funds in a dollar
amount equal to the Equity Cure Amount into the GP Cash Collateral Account, the
Borrower shall be deemed to have satisfied the requirements of clauses (a), (b),
(c) and (d) of this Section 9.01, as applicable, as of the applicable Equity
Cure Test Date with the same effect as though there was no failure to comply
therewith as of such Equity Cure Test Date, and the Financial Covenant Default
shall be automatically deemed cured and waived for all purposes of this
Agreement.

 

(vi)                              With respect to any Equity Cure Amount
deposited in the GP Cash Collateral Account in accordance with
Section 9.01(e)(ii), solely for the purposes of calculating the Borrower’s
compliance with clauses (a), (b) and (c) of this Section 9.01, as applicable,
for each Rolling Period ending after the applicable Equity Cure Test Date that
includes the fiscal quarter ending on such Equity Cure Test Date, (A) the
Borrower shall be deemed to have received the Equity Cure Rollover Amount during
the fiscal quarter ending on such Equity Cure Test Date and (B) the Borrower may
add the applicable Equity Cure Rollover Amount in calculating its Consolidated
EBITDA (or Annualized Consolidated EBITDA, in the case of Rolling Periods ending
on or prior to December 31, 2013) for such Rolling Period.  For the avoidance of
doubt, (1) no Equity Cure Amount deposited to the GP Cash Collateral Account
shall be netted or credited against Consolidated Total Funded Indebtedness in
the calculation of the Consolidated Total Leverage Ratio, Adjusted Consolidated
Total Leverage Ratio, or Consolidated Senior Secured Leverage Ratio, as
applicable, for the purpose of determining the Borrower’s compliance with
clauses (a), and (b) of this Section 9.01 for the Rolling Period ending on the
Equity Cure Test Date for which such Equity Cure Amount is received, and (2) no
Equity Cure Amount or Equity Cure Rollover Amount shall be added in the
calculation of Consolidated EBITDA when determining whether or not the Borrower
has satisfied the Subsequent Equity Contribution Test.

 

2.16                        Amendments to Indebtedness Covenant.  Section 9.02
of the Credit Agreement shall be amended as follows:

 

(a)                                 Subsection 9.02(b) of the Credit Agreement
shall be amended by inserting the following proviso immediately after the
semicolon at the end of such subsection:

 

provided, further, that from and after April 1, 2013 until the date on which the
Borrower exercises the Target Leverage Option, the aggregate amount of all
Indebtedness described in this Section 9.02(b) at any one time outstanding shall
not exceed $2,000,000 in the aggregate;

 

18

--------------------------------------------------------------------------------

 

(b)                                 Subsection 9.02(h) of the Credit Agreement
shall be amended by inserting the following proviso immediately after the
semicolon at the end of such subsection:

 

provided, further, that from and after April 1, 2013 until the date on which the
Borrower exercises the Target Leverage Option, the Borrower shall not be
permitted to incur, create or assume any additional Indebtedness (i.e., any such
Indebtedness funded or incurred after March 31, 2013) pursuant to this
Section 9.02(h);

 

2.17                        Amendments to Restricted Payments Covenant. 
Section 9.04 of the Credit Agreement shall be amended as follows:

 

(a)                                 Subsection 9.04(c) of the Credit Agreement
shall be amended and restated in its entirety as follows:

 

(c)                                  the Borrower may declare and pay quarterly
cash distributions of Available Cash to the holders of any Equity Interests in
the Borrower in accordance with the Borrower’s Organization Documents; provided,
that, (i) no Default or Event of Default exists at the time of or after giving
effect to such Restricted Payment, (ii) with respect to the quarterly cash
distributions declared and paid with respect to the fiscal quarter ending
March 30, 2013 (the “Q1 2013 Distribution”), the aggregate dollar amount of such
Q1 2013 Distribution shall not exceed $10,000,000, and (iii) with respect to any
other quarterly cash distributions declared and paid by the Borrower prior to
the date on which the Borrower exercises the Target Leverage Option, the
per-unit dollar amount of such quarterly cash distributions (adjusted for any
distributions paid in kind, unit splits, combinations, recapitalizations,
reclassifications or similar events) shall not exceed the per-unit dollar amount
of the Q1 2013 Distribution; provided, further, that no such Restricted Payments
shall be made in respect of Qualified Equity Securities issued pursuant to
Section 8.20, other than payments in kind consisting of additional Qualified
Equity Securities, prior to the Borrower’s exercise of the Target Leverage
Option.

 

(b)                                 Subsection 9.04(e) of the Credit Agreement
shall be amended by (i) inserting the phrase “from and after the date on which
the Borrower exercises the Target Leverage Option,” immediately prior to the
first word of such subsection, and (ii) inserting the following proviso
immediately after the semicolon at the end of such subsection:

 

provided, that, no such Restricted Payments shall be made in respect of
Qualified Equity Securities issued pursuant to Section 8.20, other than payments
in kind consisting of additional Qualified Equity Securities, prior to the
Borrower’s exercise of the Target Leverage Option;

 

2.18                        Amendments to Investments Covenant.  Section 9.05 of
the Credit Agreement shall be amended as follows:

 

19

--------------------------------------------------------------------------------


 

(a)                                 Each of Subsections 9.05(c), (d), (e) and
(f) of the Credit Agreement shall be amended by inserting the following proviso
immediately before the semicolon at the end of such subsection:

 

; provided, further, that from and after April 1, 2013 until the date on which
the Borrower exercises the Target Leverage Option, the Borrower shall not be
permitted to make any additional Investments (i.e., any such Investment made
after March 31, 2013) pursuant to this subsection except such Investments as are
made for the account of the Borrower or a Subsidiary pursuant to and in
accordance with any Treasury Management Agreement between the Borrower or such
Subsidiary and a Treasury Management Counterparty

 

(b)                                 Each of Subsections 9.05(j), (k) and (n) of
the Credit Agreement shall be amended by inserting the following proviso
immediately before the semicolon (or, in the case of Subsetion 9.05(n), the
period) at the end of such subsection:

 

; provided, further, that from and after April 1, 2013 until the date on which
the Borrower exercises the Target Leverage Option, the Borrower shall not be
permitted to make any additional Investments (i.e., any such Investment made
after March 31, 2013) pursuant to this subsection

 

2.19                        Amendment to Affiliate Transactions Covenant
Section 9.13 of the Credit Agreement shall be amended by inserting the following
proviso immediately before the period at the end of such section:

 

; provided, however, that notwithstanding any contrary provision in this
Section 9.13, no fees, expense reimbursements or other costs in respect of
management, consulting, advisory or similar services shall be paid by the
Borrower or any Subsidiary to the Sponsor or any of Sponsor’s Affiliates prior
to the Borrower’s exercise of the Target Leverage Option except (i) fees and
expense reimbursements paid by the Borrower to the General Partner pursuant to
and in accordance with the Partnership Agreement as in effect on April 1, 2013
and consistent with past practices, and (2) customary director fees and expense
reimbursements paid to Affiliates of the Sponsor under and in accordance with
the Borrower’s compensation arrangements for non-employee directors as in effect
on April 1, 2013.

 

2.20                        Addition of Limitation on Capital Expenditures. 
Article IX of the Credit Agreement shall be amended by inserting the following
as a new “Section 9.23” immediately after Section 9.22 thereof:

 

Section 9.23                             Limitation on Capital Expenditures. 
The Borrower shall not, and shall not permit any Subsidiary to, directly or
indirectly make or commit to make any Capital Expenditure prior to the date on
which the Borrower exercises the Target Leverage Option except:

 

20

--------------------------------------------------------------------------------


 

(a)                           Maintenance Capital Expenditures; and

 

(b)                           Growth Capital Expenditures; provided, that, after
giving effect to any such Growth Capital Expenditure the aggregate amount of
Growth Capital Expenditures made or committed to be made (measured as of the
date that each such Growth Capital Expenditure is made or committed to be made)
during (i) the period commencing on April 1, 2013 and ending on December 31,
2013, and (ii) the period commencing on January 1, 2014 and ending on June 30,
2015, for each such period calculated separately does not exceed $25,000,000;
provided, however, that the Borrower may make or commit to make (or permit any
Subsidiary to make or commit to make) additional Growth Capital Expenditures of
up to $3,000,000 for each such period calculated separately so long as (A) the
Borrower causes the General Partner and/or Southcross Holdings to deposit funds
in a dollar amount equal to the excess of (x) the aggregate amount of Growth
Capital Expenditures for such period over (y) $25,000,000 (the aggregate dollar
amount of all funds so deposited being referred to herein as the “Equity Funded
Capital Expenditure Amount”) into the GP Cash Collateral Account prior to the
time that such Growth Capital Expenditure is made or committed to be made and,
in any case, on or prior to the last Subsequent Equity Contribution Date (which
Capital Expenditure Collateral Amount shall be above and in addition to the
amount on deposit in the GP Cash Collateral Account on such date and shall not
be netted or credited against any other amounts required or permitted to be
deposited or maintained in the GP Cash Collateral Account pursuant to
Section 9.01(e)(ii) or any other terms or conditions of this Agreement or any
other Loan Document), and (B) the aggregate amount of Growth Capital
Expenditures made or committed to be made in each such period calculated
separately does not exceed $28,000,000 at any time.

 

2.21                                        Addition of Required Equity
Contributions Event of Default.  Subsection 10.01(d) of the Credit Agreement
shall be amended by inserting “, Section 8.20, Section 8.21” immediately after
the reference to “Section 8.19” contained therein.

 

2.22                        Addition of Release of GP Collateral Provision. 
Article XII of the Credit Agreement shall be amended by adding the following new
“Section 12.20” thereto immediately after Section 12.19 thereof:

 

Section 12.20                      Release of GP Collateral.

 

(a)                                 Disbursements from GP Cash Collateral
Account.  Contemporaneously with each Required Equity Contribution, if the
Borrower has provided the Administrative Agent a funds flow memorandum signed by
a Financial Officer of the Borrower, including irrevocable instructions to
transfer the relevant Required Equity Amounts in accordance therewith (which
signed funds flow memorandum and irrevocable transfer instructions shall be
delivered to the Administrative Agent no later than three (3) Business Days
prior to the applicable Required Equity Contribution Date), and other
documentation

 

21

--------------------------------------------------------------------------------


 

demonstrating that such funds will be applied in accordance with the terms and
conditions of this Agreement and the other Loan Documents, in each case in form
and substance satisfactory to the Administrative Agent, then the Administrative
Agent shall, so long as no Default or Event of Default exists or would result
therefrom, cause funds to be released from the GP Cash Collateral Account in an
amount equal to the applicable Required Equity Amount; provided, that the
Administrative Agent shall not be required to release such funds (A) to the
extent that the Borrower, the General Partner or Southcross Holdings has failed
to cause any other funds required to be deposited or maintained in the GP Cash
Collateral Account pursuant to Sections 8.21, 9.01(e)(ii) or 9.23 hereof or any
other terms or conditions of this Agreement or any other Loan Document, as
applicable, or (B) if after giving effect to such release, the total Revolving
Credit Exposures would exceed an amount equal to (x) the total Commitments minus
(y) the Availability Block.  Any funds released from the GP Cash Collateral
Account pursuant to this Section 12.20(a) shall be used solely for the purpose
of consummating the applicable Required Equity Contribution, and the related
Required Equity Proceeds shall be applied as a mandatory repayment in accordance
with Section 3.04(b)(iv) on the applicable Required Equity Contribution Date
immediately after the Borrower’s receipt thereof.

 

(b)                                 Final Release of GP Collateral.  After
June 30, 2014, if (i) the Borrower has exercised the Target Leverage Option, and
(ii) either (A) the Borrower has satisfied the Subsequent Equity Contribution
Test, and no amounts have been deposited to the GP Cash Collateral Account
pursuant to Sections 9.01(e)(ii) or 9.23(b), or (B) the Borrower has failed to
satisfy the Subsequent Equity Contribution Test, and the Subsequent Equity
Contribution has occurred, then the Administrative Agent shall, so long as no
Default or Event of Default exists or would result therefrom, take any and all
actions necessary (including any actions necessary to terminate the GP Cash
Collateral Account Control Agreement and the GP Cash Collateral Pledge
Agreement) to cause its Lien on and security interest in the GP Collateral,
including, without limitation, the GP Cash Collateral Account, to be released.

 

2.23                        Replacement of Ongoing Compliance Certificate
Exhibit.  Exhibit D-2 to the Credit Agreement shall be amended and restated in
its entirety in the form of Exhibit D-2 to this Amendment, and Exhibit D-2 to
this Amendment shall be deemed to be attached as Exhibit D-2 to the Credit
Agreement.

 

SECTION 3                               Conditions Precedent.  This Amendment
will be effective as of the date that each of the following conditions precedent
has been satisfied (such date, the “Second Amendment Effective Date”):

 

3.1                               Closing Deliveries.  Administrative Agent
shall have received each of the following documents, instruments, and
agreements, each of which shall be in form and substance and executed in such
counterparts (if applicable) as shall be acceptable to Administrative Agent

 

22

--------------------------------------------------------------------------------


 

and each of which shall, unless otherwise indicated, be dated as of the Second
Amendment Effective Date:

 

(a)                                 counterparts hereof duly executed by the
Borrower and Consenting Lenders that are sufficient to constitute the Required
Lenders and consent and agreement counterparts hereof duly executed by the other
Loan Parties;

 

(b)                                 counterparts of an amended and restated or
replacement deposit account control agreement duly executed by the General
Partner, the Administrative Agent and Wells Fargo Bank, N.A. (the “A&R GP Cash
Collateral Control Agreement”), which shall, among other things, restrict the
General Partner’s access to and establish the Administrative Agent’s “control”
(as such term is defined in Section 9.104 of the Texas UCC (as defined in the
Guaranty and Collateral Agreement)) of the GP Cash Collateral Account;

 

(c)                                  counterparts of an amendment and
restatement of the Equity Holder Agreement (the “A&R Equity Holder Agreement”)
duly executed by the General Partner, Southcross Holdings (together with the
General Partner as the owners of at least 58% of the issued and outstanding
Equity Interests in the Borrower, the “Equity Holders” and each individually, an
“Equity Holder”), and the Administrative Agent, which shall require (i) each
Equity Holder to (A) promptly deposit or cause to be deposited, as applicable,
into the GP Cash Collateral Account any and all proceeds received by such Equity
Holder (or received by any transfer agent holding Equity Interests on behalf of
such Equity Holder) in respect of the quarterly cash distributions of Available
Cash to be declared and paid by the Borrower for the fiscal quarters ending
March 31, 2013, June 30, 2013, September 30, 2013 and December 31, 2013, and
(B) consummate the Initial Equity Contribution and the Subsequent Equity
Contribution, and (ii) the Administrative Agent to release funds from the GP
Cash Collateral Account, in each case in accordance with and subject to the
terms and conditions of the Credit Agreement (as amended hereby);

 

(d)                                 a perfection certificate date as of the date
hereof and signed by a Responsible Officer of the Borrower, together with all
attachments contemplated thereby, in form and substance satisfactory to the
Administrative Agent;

 

(e)                                  an opinion of Gardere Wynne Sewell LLP, as
special counsel to the Loan Parties and the General Partner, favorably opining
as to such matters as the Administrative Agent may reasonably request; and

 

(f)                                   such other documents, instruments and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the foregoing, the organization, existence and good standing of the
General Partner and each of the Loan Parties, the authorization of this
Amendment and the transactions contemplated hereby, and any other legal matters
relating to the General Partner, the Loan Parties and this Amendment.

 

23

--------------------------------------------------------------------------------


 

3.2                               Fees and Expenses.  The Borrower shall have
paid to the Administrative Agent all fees due and owing to the Administrative
Agent or the Consenting Lenders in connection with this Amendment including,
without limitation, (a) an amendment consent fee in an amount equal to 0.250% of
the aggregate amount of the Commitments of the Consenting Lenders (including
Wells Fargo), and (b) all reasonable fees and expenses incurred by the
Administrative Agent (including, without limitation, fees and expenses of
counsel to the Administrative Agent) in the preparation, execution, review and
negotiation of this Amendment and any other related documents for which the
Borrower shall have been invoiced by the Administrative Agent on or before the
Second Amendment Effective Date.

 

3.3                               Absence of Defaults.  After giving effect to
the limited waiver set forth in Section 1 of this Amendment, no Default or Event
of Default shall have occurred which is continuing.

 

3.4                               Representations and Warranties.  Each
representation and warranty contained in Section 4 hereof shall be true and
correct in all material respects.

 

3.5                               Other Documents.  The Administrative Agent
shall have been provided with such documents, instruments, and agreements, and
the Borrower and the other Loan Parties shall have taken such actions, in each
case as the Administrative Agent may reasonably require in connection with this
Amendment and the transactions contemplated hereby.

 

SECTION 4                               Representations and Warranties.  In
order to induce the Administrative Agent and the Lenders to enter into this
Amendment, Borrower hereby represents and warrants to the Administrative Agent
and each Lender that:

 

4.1                               Minimum Consolidated EBITDA.  To the
Borrower’s knowledge, the Consolidated EBITDA of the Borrower for the fiscal
quarter ended March 31, 2013 (the calculation of which may include a one-time
add back of fees, costs and expenses incurred in connection with the
negotiation, documentation, closing and consummation of the First Amendment in
an aggregate amount not to exceed $1,000,000, solely to the extent deducted in
determining Consolidated Net Income in such period and solely for the purposes
of this Section 4.1) will be equal to or greater than $4,000,000.

 

4.2                               Accuracy of Representations and Warranties. 
After giving effect to the limited waiver set forth in Section 1 of this
Amendment, each representation and warranty of each Loan Party contained in the
Loan Documents is true and correct in all material respects as of the date
hereof (except that (i) to the extent that any such representation and warranty
is expressly limited to an earlier date, in which case, on the date hereof, such
representation and warranty shall continue to be true and correct in all
material respects as of such specified earlier date and (ii) to the extent that
any such representations and warranties are qualified by materiality, such
representations and warranties shall continue to be true and correct in all
respects).

 

4.3                               Due Authorization, No Conflicts.  The
execution, delivery and performance by the Borrower of this Amendment are within
the Borrower’s limited partnership powers, have

 

24

--------------------------------------------------------------------------------


 

been duly authorized by necessary action, require no action by or in respect of,
or filing with, any governmental body, agency or official (other than filings
with the SEC required under applicable law) and do not violate or constitute a
default under any provision of applicable law or any material agreement binding
upon the Borrower or any of its Subsidiaries, or result in the creation or
imposition of any Lien upon any of the assets of the Borrower or any of its
Subsidiaries.

 

4.4                               Validity and Binding Effect.  This Amendment
constitutes the valid and binding obligations of the Borrower enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditor’s rights generally, and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or law.

 

4.5                               Absence of Defaults.  After giving effect to
the limited waiver set forth in Section 1 of this Amendment, no Default or Event
of Default has occurred which is continuing.

 

4.6                               No Defense.  The Borrower has no defenses to
(a) payment, counterclaims or rights of set-off with respect to the Secured
Obligations on the date hereof or (b) the validity, enforceability or binding
effect against the Borrower of the Credit Agreement or any of the other Loan
Documents or any Liens intended to be created thereby.

 

4.7                               Review and Construction of Documents.  The
Borrower (a) has had the opportunity to consult with legal counsel of its own
choice and has been afforded an opportunity to review this Amendment with its
legal counsel, (b) has reviewed this Amendment and fully understands the effects
thereof and all terms and provisions contained in this Amendment, and (c) has
executed this Amendment of its own free will and volition.  Furthermore, the
Borrower acknowledges that (i) this Amendment shall be construed as if jointly
drafted by the Borrower and the Lenders, and (ii) the recitals contained in this
Amendment shall be construed to be part of the operative terms and provisions of
this Amendment.

 

SECTION 5                               Miscellaneous.

 

5.1                               Limitations; Reservation of Rights.  Except
for the limited waiver set forth in Section 1 hereof and the amendments set
forth in Section 2 hereof, nothing contained herein shall be deemed a consent to
or waiver of any action or inaction of the Borrower or any other Loan Party that
constitutes a violation of any provision of the Credit Agreement or any other
Loan Document, or which results in a Default or Event of Default (including any
and all existing or prospective Defaults or Events of Default) under the Credit
Agreement or any other Loan Document.  Neither the Lenders nor the
Administrative Agent shall be obligated to grant any future waivers, consents or
amendments with respect to the Credit Agreement or any other Loan Document.  No
failure or delay on the part of Administrative Agent or any Lender to exercise
any right or remedy under the Credit Agreement, any other Loan Document or
applicable law shall operate as a consent to or waiver thereof, nor shall any
single or partial exercise of any right or remedy preclude any other or further
exercise of any right or remedy, all of which are cumulative and are expressly
reserved.

 

25

--------------------------------------------------------------------------------


 

5.2                               Reaffirmation of Loan Documents; Extension of
Liens.  Any and all of the terms and provisions of the Credit Agreement and the
Loan Documents shall, except as amended and modified hereby, remain in full
force and effect.  The Borrower hereby extends the Liens securing the Secured
Obligations until the Secured Obligations have been paid in full, and agrees
that the amendments and modifications herein contained shall in no manner affect
or impair the Secured Obligations or the Liens securing payment and performance
thereof.

 

5.3                               Parties in Interest.  All of the terms and
provisions of this Amendment shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

5.4                               Counterparts.  This Amendment may be executed
in counterparts, and all parties need not execute the same counterpart; however,
no party shall be bound by this Amendment until this Amendment has been executed
by the Borrower and the Required Lenders, and the consent and agreement
counterparts have been executed by the other Loan Parties, at which time this
Amendment shall be binding on, enforceable against and inure to the benefit of
the Borrower and all Lenders.  Facsimiles or other electronic copies (e.g.,
.pdf) shall be effective as originals.

 

5.5                               COMPLETE AGREEMENT.  THIS AMENDMENT, THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

5.6                               Release.  The Borrower and each other Loan
Party on their own behalf and on behalf of their predecessors, successors,
heirs, legal representatives and assigns (collectively, the “Releasing
Parties”), hereby acknowledge and stipulate that as of the Second Amendment
Effective Date, none of the Releasing Parties has any claims or causes of action
of any kind whatsoever against Administrative Agent, any other Secured Party or
any of their officers, directors, employees, agents, attorneys, or
representatives, or against any of their respective predecessors, successors, or
assigns (each of the foregoing, collectively, the “Released Parties”).  Each of
the Releasing Parties hereby forever releases, remises, discharges and holds
harmless the Released Parties, from any and all claims, causes of action,
demands, and liabilities of any kind whatsoever, whether direct or indirect,
fixed or contingent, liquidated or nonliquidated, disputed or undisputed, known
or unknown, which any of the Releasing Parties has or may acquire in the future
relating in any way to any event, circumstance, action, or failure to act from
the beginning of time through the date of this Amendment.

 

5.7                               Covenant Not to Sue.  The Borrower and each
other Loan Party, on their own behalf and on behalf of the Releasing Parties,
hereby absolutely, unconditionally and irrevocably, covenants and agrees with
and in favor of each Released Party that it will not sue (at law, in equity, in
any regulatory proceeding or otherwise) any Released Party on the basis of any
claim released, remised and discharged by Borrower or such other Loan Party
pursuant to Section 5.6 above.  If the Borrower or any other Loan Party or any
of their successors, assigns or other legal representatives violates the
foregoing covenant, such Person, for itself and its successors, assigns and
legal representatives, agrees to pay, in addition to such other damages as

 

26

--------------------------------------------------------------------------------


 

any Released Party may sustain as a result of such violation, all attorneys’
fees and costs incurred by any Released Party as a result of such violation.

 

5.8                               Headings.  The headings, captions and
arrangements used in this Amendment are, unless specified otherwise, for
convenience only and shall not be deemed to limit, amplify or modify the terms
of this Amendment, nor affect the meaning thereof.

 

5.9                               No Implied Waivers.  No failure or delay on
the part of the Administrative Agent or the Lenders in exercising, and no course
of dealing with respect to, any right, power or privilege under this Amendment,
the Credit Agreement or any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Amendment, the Credit Agreement or any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

 

5.10                        Arms-Length/Good Faith.  This Amendment has been
negotiated at arms-length and in good faith by the parties hereto.

 

5.11                        Interpretation.  Wherever the context hereof shall
so require, the singular shall include the plural, the masculine gender shall
include the feminine gender and the neuter and vice versa.  The headings,
captions and arrangements used in this Amendment are for convenience only and
shall not affect the interpretation of this Amendment.

 

5.12                        Severability.  In case any one or more of the
provisions contained in this Amendment shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect any other provision hereof, and this
Amendment shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein.

 

5.13                        Loan Documents.  The Loan Parties acknowledge and
agree that each of the A&R Equity Holder Agreement and this Amendment is a Loan
Document and the A&R GP Cash Collateral Control Agreement is a Security
Instrument.

 

5.14                        Further Assurances.  The Borrower agrees to execute,
acknowledge, deliver, file and record such further certificates, instruments and
documents, and to do all other acts and things, as may be requested by the
Lenders as necessary or advisable to carry out the intents and purposes of this
Amendment.

 

5.15                        Governing Law.  THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF TEXAS.

 

[Signature Pages Follow]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.

 

 

THE BORROWER:

SOUTHCROSS ENERGY PARTNERS, L.P.

 

 

 

By:

Southcross Energy Partners GP, LLC,

 

 

its general partner

 

 

 

 

 

By:

/s/ David W. Biegler

 

 

David W. Biegler

 

 

Chairman and Chief Executive Officer

 

SIGNATURE PAGE

LIMITED WAIVER AND SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

SOUTHCROSS ENERGY PARTNERS, L.P.

 

--------------------------------------------------------------------------------

 

The undersigned (i) consent and agree to this Amendment, and (ii) agree that the
Loan Documents to which it is a party (including, without limitation, the Second
Amended and Restated Guaranty and Collateral Agreement dated as of November 7,
2012, as applicable) shall remain in full force and effect and shall continue to
be the legal, valid and binding obligation of the undersigned, enforceable
against it in accordance with its terms.

 

 

CONSENTED, ACKNOWLEDGED AND AGREED TO BY:

 

 

 

SOUTHCROSS ENERGY OPERATING, LLC

 

SOUTHCROSS ENERGY LP LLC

 

SOUTHCROSS ENERGY GP LLC

 

SOUTHCROSS DELTA PIPELINE LLC

 

SOUTHCROSS PROCESSING LLC

 

SOUTHCROSS ALABAMA PIPELINE LLC

 

 

 

 

 

By:

/s/ David W. Biegler

 

 

David W. Biegler

 

 

Chairman and Chief Executive Officer

 

 

 

SOUTHCROSS CCNG GATHERING LTD.

 

SOUTHCROSS CCNG TRANSMISSION LTD.

 

SOUTHCROSS GULF COAST TRANSMISSION

 

 

LTD.

 

SOUTHCROSS MISSISSIPPI PIPELINE, L.P.

 

SOUTHCROSS MISSISSIPPI GATHERING, L.P.

 

SOUTHCROSS ALABAMA GATHERING

 

 

SYSTEM, L.P.

 

SOUTHCROSS MIDSTREAM SERVICES, L.P.

 

SOUTHCROSS MARKETING COMPANY LTD.

 

SOUTHCROSS NGL PIPELINE LTD.

 

SOUTHCROSS GATHERING LTD.

 

SOUTHCROSS MISSISSIPPI INDUSTRIAL

 

 

GAS SALES, L.P.

 

 

 

By:

Southcross Energy GP LLC,

 

 

 

as general partner

 

 

 

 

 

By:

/s/ David W. Biegler

 

 

David W. Biegler

 

 

Chairman and Chief Executive Officer

 

CONSENT AND AGREEMENT SIGNATURE PAGE

LIMITED WAIVER AND SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

SOUTHCROSS ENERGY PARTNERS, L.P.

 

--------------------------------------------------------------------------------


 

THE ADMINISTRATIVE AGENT

 

AND A LENDER:

WELLS FARGO BANK, N.A.,

 

as the Administrative Agent and a Lender

 

 

 

 

 

By:

Andrew Ostrov

 

 

Andrew Ostrov

 

 

Director

 

 

Exhibit D-2-1

--------------------------------------------------------------------------------


 

LENDER:

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Thomas Benavides

 

Name:

Thomas Benavides

 

Title:

Senior Vice President

 

Exhibit D-2-2

--------------------------------------------------------------------------------


 

LENDER:

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

By:

/s/ Vanessa A. Kurbatskiy

 

Name:

Vanessa A. Kurbatskiy

 

Title:

Vice President

 

Exhibit D-2-3

--------------------------------------------------------------------------------


 

LENDER:

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Preeti Bhatnagar

 

Name:

Preeti Bhatnagar

 

Title:

Authorized Officer

 

Exhibit D-2-4

--------------------------------------------------------------------------------


 

LENDER:

COMPASS BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Blake Kirshman

 

Name:

Blake Kirshman

 

Title:

Senior Vice President

 

Exhibit D-2-5

--------------------------------------------------------------------------------


 

LENDER:

AMEGY BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Jill McSorley

 

Name:

Jill McSorley

 

Title:

Senior Vice President

 

Exhibit D-2-6

--------------------------------------------------------------------------------


 

LENDER:

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

Jason S. York

 

Name:

Jason S. York

 

Title:

Authorized Signatory

 

Exhibit D-2-7

--------------------------------------------------------------------------------


 

LENDER:

COMERICA BANK, as a Lender

 

 

 

 

 

By:

/s/ Brandon M. White

 

Name:

Brandon M. White

 

Title:

Corporate Banking Officer

 

Exhibit D-2-8

--------------------------------------------------------------------------------


 

LENDER:

MIDFIRST BANK, as a Lender

 

 

 

 

 

By:

/s/ W. Thomas Portman

 

Name:

W. Thomas Portman

 

Title:

Vice President

 

Exhibit D-2-9

--------------------------------------------------------------------------------
